                                                                                                1
                                                                                                2
                                                                                                3
                                                                                                4
                                                                                                5
                                                                                                6
                                                                                                7
                                                                                                8
                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                9
                                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                10
                                                                                                     ADIR INTERNATIONAL, LLC, a Delaware         Case No.: 2:19-cv-4352-R-PLA
                                                                                                11   Limited Liability Company, DBA
T ROUTMAN S ANDERS LLP




                                                                                                     CURACAO (formerly known as La
                                                                                                12
                                                           I R V I N E , CA 92 6 14 - 2 5 4 5




                                                                                                     Curacao); and RON AZARKMAN, an
                         5 PARK PLAZA
                                        S U I T E 1 4 00




                                                                                                13   individual,
                                                                                                                                                 JUDGMENT
                                                                                                                     Plaintiffs,
                                                                                                14
                                                                                                                v.
                                                                                                15
                                                                                                     STARR INDEMNITY & LIABILITY
                                                                                                16   COMPANY and DOES 1 through 100,
                                                                                                     inclusive,
                                                                                                17
                                                                                                                     Defendants.
                                                                                                18
                                                                                                19   STARR INDEMNITY & LIABILITY
                                                                                                20   COMPANY and DOES 1 through 100,
                                                                                                     inclusive,
                                                                                                21                   Counter-Claimant,
                                                                                                22              v.
                                                                                                23   ADIR INTERNATIONAL, LLC, a Delaware
                                                                                                     Limited Liability Company, DBA
                                                                                                24   CURACAO (formerly known as La
                                                                                                     Curacao); and RON AZARKMAN, an
                                                                                                25   individual,
                                                                                                26   Counter-Defendants.



                                                                                                     39716257


                                                                                                                                             JUDGMENT
                                                                                                1
                                                                                                2
                                                                                                                                                 JUDGMENT
                                                                                                3
                                                                                                                Upon consideration of Defendant Starr Indemnity & Liability Company’s (“Starr”)
                                                                                                4
                                                                                                     Motion for Summary Judgment as to Plaintiffs Adir International and Ron Azarkman’s
                                                                                                5
                                                                                                     (collectively, “Adir”) First Amended Complaint and as to Starr’s Counterclaim, the
                                                                                                6
                                                                                                     concurrently filed Starr’s Separate Statement of Uncontroverted Facts and Conclusions of Law,
                                                                                                7
                                                                                                     and all other documents and materials before the Court, and because the Court finds there is no
                                                                                                8
                                                                                                     genuine dispute as to any material fact and that Starr is entitled to judgment as a matter of law,
                                                                                                9
                                                                                                     it is hereby ORDERED that Starr’s Motion is GRANTED.
                                                                                                10
                                                                                                                The Court finds that, under California Insurance Code § 533.5, Starr does not have and
                                                                                                11
                                                                                                     never had a duty to defend or to indemnify Adir in connection with the underlying action under
T ROUTMAN S ANDERS LLP




                                                                                                12
                                                           I R V I N E , CA 92 6 14 - 2 5 4 5




                                                                                                     the Resolute Portfolio for Private Companies Policy No. 1000620507171 (the “Policy”). The
                         5 PARK PLAZA
                                        S U I T E 1 4 00




                                                                                                13
                                                                                                     Court additionally finds that, because the Policy expressly provides Starr a right to
                                                                                                14
                                                                                                     reimbursement by Adir for payments of uncovered loss, Starr is entitled to reimbursement from
                                                                                                15
                                                                                                     Adir for amounts paid in connection with defending the underlying action.
                                                                                                16
                                                                                                                Accordingly, the Court grants Summary Judgment in favor of Starr as to Adir’s FAC
                                                                                                17
                                                                                                     and Starr’s Counterclaim. As the prevailing party, Starr is entitled to its costs pursuant to
                                                                                                18
                                                                                                     Federal Rule of Civil Procedure 54.
                                                                                                19
                                                                                                20
                                                                                                                This 10th day of September, 2019.
                                                                                                21
                                                                                                22                                                             ________________________________
                                                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26


                                                                                                     39716257
                                                                                                                                                       -2-
                                                                                                                                                    JUDGMENT
